          Case 1:18-cv-12137-JPO Document 38 Filed 07/24/19 Page 1 of 2

                                                                               196-04 HOLLIS AVENUE
                                                                       SAINT ALBANS, NEW YORK 11412
                                                                                      P: (917) 337-2439
                                                                                    FAX: (914) 462-4137




July 23, 2019


VIA ECF AND E-MAIL
Honorable J. Paul Oetken
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 706
New York, New York 10007
                                          RE:         Kaye v. NYC Health & Hospitals Corp. et. al.
                                                      Index No.: 18-cv-12137(JPO)


Dear Honorable Judge Oetken:

         I write to respectfully request the Court’s attention and permission on three separate items.
Firstly, Defendants served their answer to Plaintiff’s First Amended Complaint on July 19, 2019.
However, the attorney who provided the City’s Answer, Donna Canfield, has not entered a Notice
of Appearance on ECF. Plaintiff is thereby seeking clarification about the attorney(s) of record
on this matter.

        Secondly, since Defendants have already answered the First Amended Complaint, Plaintiff
has provided Defendants with: her First Requests of Admissions; her first set of Interrogatories
and her First Requests for Documents. Accordingly, since responses to the aforementioned are
due within 30 days of service and Plaintiff anticipates a significant exchange of ESI, I am
respectfully requesting that the Court schedule an earlier date for the Scheduling Conference
pursuant to Fed. R. Civ. P. 16 and 26. As it stands, the parties are set to meet before Your Honor
on September 30, 2019.

        Lastly, Plaintiff also seeks to develop a Jointly Proposed ESI Protocol in furtherance of
discovery. It is my hope that the parties will be able to address this topic in the upcoming
Scheduling Conference. To date, Plaintiff has already submitted her initial ESI requests by way
of the initial discovery documents referenced above.

       In closing, thank you for your time and consideration.



Respectfully submitted,

/s/
          Case 1:18-cv-12137-JPO Document 38 Filed 07/24/19 Page 2 of 2

                                                                                      196-04 HOLLIS AVENUE
                                                                              SAINT ALBANS, NEW YORK 11412
                                                                                             P: (917) 337-2439
                                                                                           FAX: (914) 462-4137



Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye



Cc:    Donna Canfield, Esq.
       Eric Murrell, Esq.
            The Court resolves Plaintiff's requests as follows.
             (1) Plaintiff's motion for clarification as to the identity of counsel of record for Defendants is
          denied as moot in light of the Notice of Appearance filed by Defendants' counsel on July 24, 2019.
             (2) Plaintiff's motion to reschedule the initial pretrial conference for an earlier date is denied.
          Per this Court's Standing Order on Counseled Employment Discrimination Cases, this case will be
          automatically referred to mediation. See 11 Misc. 003 (S.D.N.Y. Oct. 1, 2015). It would not be fruitful
          to hold a conference in this matter until the parties have had the opportunity to engage in the
          mandatory mediation process.
             (3) The parties are free to submit a jointly proposed ESI Protocol for this Court's endorsement.
            So ordered.
            July 24, 2019
